department of the treasury internal_revenue_service te_ge eo examinations commerce street ms dal dallas tx tax_exempt_and_government_entities_division number release date date legend org organization name xx date address address vil org address dear taxpayer_identification_number person to contact id number contact numbers telephone fax internal_revenue_code sec_501 last date for filing a petition with the tax_court july 20xx this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons failure to provide records of the organization and failure to meet the reporting requirements under sec_6001 and sec_6033 of the internal_revenue_code taxpayers have the burden of establishing their entitlement to exemption from income_tax sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status despite numerous requests to you to provide information to conduct an examination of your form_990 for the year ended december 20xx no requested information has been provided to us based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or if you prefer you may contact the local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling a petition in the united_states tax_court we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations attach 886-a pub tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with section - c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name xx date president president 20xx12 issues whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org the organization was formed and incorporated in the state of 20xx the articles of incorporation included a dissolution clause stating that upon dissolution of the corporation the assets shall be disposed of to charitable and tax exempt_organizations described under sec_501 of the internal_revenue_code on march the organization was granted exemption from federal income taxes under sec_501 as described in sec_501 and further described in sec_170 in may of 20xx contact was attempted with the organization on several occasions upon making contact with president the president of the organization president was notified of the discrepancy of information between the irs and the social_security administration ssa in regards to employment_taxes president was also notified that the service had no record of a form_990 return being filed by the organization during the 20xx calendar_year of operation or thereafter president notified the agent that the organization was no longer operating but had not filed to terminate and dissolve the corporation the organization last operated in 20xx but was unable to continue president the last president of the organization and an officer while the organization was operating indicated that the organization ceased operations in early 20xx and has had no activities since president provided the agent an address to send any information in regards to the filing issues and indicated that the organization would file to terminate and dissolve the necessary information would then be submitted to the service an information_document_request idr was sent september 20xx to president via certified mail soliciting the pertinent information a letter accompanying the idr notified president of the possible penalties and consequences for failing to comply within days after receiving confirmation of receipt of the day letter president was contacted regarding the status of the returns president specified that the information was given to the organization’s accountant and that the accountant would send the requested information after days no correspondence was received from the organization an attempt to contact president after the days had expired was unsuccessful there has been no response to the agent’s request for a return phone call to discuss the issues at hand due to the lack of response from the organization substitutes for returns were prepared form 886-a rev department of the treasury - internal_revenue_service page -1- form a name of taxpayer schedule no or exhibit year period ended department of the treasury - internal_revenue_service explanation of items org legend org organization name xx date president president 20xx12 law sec_501 states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions organizations exempt from federal taxes as described in sec_501 include corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_72_369 states in part that in order for an organization to pass the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable taxpayer’s position form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org legend org organization name xx date president president the organization did not return any calls or send any correspondence to provide a position government's position the irs sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes pursuant to the requirements set forth in sec_1 c -1 c of the regulations the organization’s lack of activities for three years also stand in contrast to sec_1 c - c of the regulations in that the lack of operations is evidence that there is no furtherance of any exempt_purpose in contrast to sec_1_501_c_3_-1 of the regulations which calls for an organization to be organized and operated for a public rather than a private benefit the organization has not operated or engaged in any charitable activities since the end of 20xx the organization does not pass the operational_test as specified in sec_1_501_c_3_-1 of the regulations because the lack of activities means they were not operated exclusively for one or more exempt purposes to be considered as operating exclusively for exempt purposes the organization would have had to engage primarily in activities which accomplish one or more of such exempt purposes as specified in sec_501 of the code as org has not operated exclusively for charitable purposes for an extended period the tax exempt status of the organization should be revoked conclusion org does not qualify for tax exempt status under sec_501 as described in sec_501 of the code the lack of any qualified_activity indicates that this organization should not be allowed to continue as a tax exempt_organization revocation of the tax exempt status of org is proposed a closing conference was attempted via telephone after the expiration of the day limit president was not available and did not return any phone call form 886-a rev department of the treasury - internal_revenue_service page -3-
